IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 109 WM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 JEREMY ALLEN COOL,                             :
                                                :
                     Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the “Application for Leave of Appeal

Nunc Pro Tunc,” treated as a Petition for Leave to File Petition for Allowance of Appeal

Nunc Pro Tunc, is DENIED.